Dismissed and Memorandum Opinion filed July 15, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00364-CV

                        RHONDA LOZANO, Appellant
                                        V.
                         PAMELA BROOKS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1044289

                 MEMORANDUM                      OPINION

      According to information provided to this court, this appeal is from a final
judgment signed April 28, 2014, in a forcible detainer action. Appellant Rhonda
Lozano filed her notice of appeal on May 8, 2014. On May 12, 2014, the Harris
County Clerk filed a contest to appellant’s affidavit of indigence. See Tex. R. App.
P. 20.1(e). After a hearing, on May 14, 2014, the trial court signed an order
sustaining the contest and ordering appellant to pay all costs of the appeal. On May
16, 2014, the Harris County Clerk filed a partial clerk’s record containing the
documents concerning appellant’s indigency claim. Appellant did not seek review
of the trial court’s ruling. See Tex. R. App. P. 20.1(j).

      Accordingly, on June 3, 2014, this court ordered appellant to pay or make
arrangements to pay for the complete clerk’s record in this appeal. See Tex. R.
App. P. 20.1(n)(2). This court’s order stated that unless appellant provided this
court with proof of payment for the complete record within fifteen days of the date
of its order, the appeal would be dismissed for want of prosecution. See Tex. R.
App. P. 37.3(b). No complete clerk’s record has been filed. On July 1, 2014, the
clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      In addition, the appellate filing fee of $195.00 has not been paid. This court
ordered appellant to pay the filing fee in the amount of $195.00 to the clerk of this
court on or before June 18, 2014, or the appeal would be dismissed. See Tex. R.
App. P. 5; 20.1(n)(1); 42.3(c). The filing fee has not been paid and appellant has
not responded to this court’s order.

      Therefore, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2